DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application prior to the amendment dated 02/23/2021. In this amendment, claims 1, 5, 10, 14, and 18 are amended. No claims are cancelled. No new claims are added. Hence, claims 1-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments filed on 02/23/2021 with respect to claims 1 and 10 have been fully considered and are persuasive, since the amendment has overcome the previous rejection. 
Applicant’s arguments with respect to claim 18 have been fully considered and are not persuasive as Park et al. (EP2692935A1) teaches a first protruding rib extending from the cabinet toward the center of the first opening such that the cabinet coupling portion is coupled to the first protruding rib, and a second protruding rib extending from the tub toward the center of the second opening such that the tub coupling portion is coupled to the second protruding rib.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (EP2692935A1).
Regarding claims 18-20, Park et al. teaches a washing machine (washing machine 1, see Figure 1)  comprising: a cabinet (referred to as cabinet 10, see Figure 1, 2)  including a first opening (referred to as opening 12 , see [0033]); a tub (referred to as tub 20, see Figure 1)  positioned inside the cabinet (see [0032]), and including a second opening (referred to as opening 22, see [0034]); and a diaphragm (referred to as gasket (100), see Figure 3) connecting the first opening with the second opening (see [0041]),  and including a cabinet coupling portion (cabinet coupling part 120, see Figure 3) coupled to the cabinet (see [0054]) and a tub coupling portion (referred to as tub coupling part 130, see Figure 3) coupled to the tub (see [0057]), wherein the cabinet (10) and also the tub (20) further include a protruding rib (see annotated Fig 3 showing cabinet and tub including protruding ribs), wherein the protruding rib includes a first protruding rib 

    PNG
    media_image1.png
    333
    353
    media_image1.png
    Greyscale
 Annotated Fig 3.



Allowable Subject Matter
Claims 1 and 10 are allowable.
Regarding claims 1 and 10, the closest prior art, Park et al. (EP2692935A1) teaches a washing machine (washing machine 1, Figure 1) comprising: a cabinet (cabinet 10, Figure 1, 2) including a first opening (opening 12, see [0033]); a tub (tub 20, Figure 1) positioned inside the cabinet (see [0032]), and including a second opening (opening 22, see [0034]) and a protruding rib protruding/extending  toward a center of the second opening; a drum (drum 30, see Figure 1) rotatably positioned inside the tub (see [0032])), and including a third opening (opening 32, see [0034]) ; and a diaphragm  (gasket 100), see Figure 1,2,3 ) connecting the first opening with the second opening (see [0041]), and including a first flange (first flange 131, see Figure 3)  and a second flange (second flange 132, see Figure 3) that are coupled to the tub (see [0057]), wherein the first flange (first flange 131) is fixed to an outer surface of the tub (see Fig 3) and the second flange (second flange 132) is coupled to the protruding rib (see Fig 3) to maintain a substantially uniform gap between the diaphragm (gasket 100) and the third opening (opening 32)  around an outer circumference of the second opening (opening 22) (see Figure 3).
Park et al. neither teaches nor fairly suggests that the tub includes a resting rib on which the second flange is rested, and the resting rib is in contact with an inner surface of the second flange.
 Claims 2-9 and 11-17 are in condition for allowance as they are dependent on base claims 1 and 10 respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711                 

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711